TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-21-00260-CV


  Plan B. Holdings, LLC; CIPE Real Estate Solutions, LLC; and Cheryl Cox, Appellants

                                               v.

                       RSLLP, f/k/a/ Reed & Scardino LLP, Appellee



              FROM THE 345TH DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-GN-17-002555, THE HONORABLE CATHERINE MAUZY, JUDGE PRESIDING



                                          ORDER


PER CURIAM

              Appellants Plan B. Holdings, LLC; CIPE Real Estate Solutions, LLC; and

Cheryl Cox filed their notice of appeal on June 7, 2021. The reporter’s record was due on

July 12, 2021. On reporter’s request, the time for filing was extended to September 30, 2021.

On October 14, 2021, Ms. Leah Hayes requested a third extension of time. We order Ms. Hayes

to file the reporter’s record in this cause no later than November 15, 2021. See Tex. R. App.

P. 37.3(a). Failure to file the record will result in Ms. Hayes being called before the Court to

show cause why she should not be held in contempt of this order.

              It is ordered on October 18, 2021.


Before Justices Goodwin, Baker, and Smith